Opinion issued April 15, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00754-CV
                            ———————————
    IN RE KINGWOOD DIAMOND, INC AND OBAID UDDIN, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Kingwood Diamond, Inc. and Obaid Uddin, have filed a petition for

writ of mandamus challenging (1) the trial court’s June 24, 2020 order granting

sanctions and (2) the trial court’s August 14, 2020 judgment against Relators.1 We

deny the petition. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Goodman, and Guerra.


1
      The underlying case is Lonestar Petroleum, L.P. v. Kingwood Diamond, Inc., Obaid
      Uddin, OHK Global, Inc., Fuel 2 Go, LLC, Agha Asad Ali, and Agha Hammad Ali,
      cause number 2019-27229, pending in the 157th District Court of Harris County,
      Texas, the Honorable Tanya Garrison presiding.